IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CELESTINE M. ANDERSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3699

JAMES ARTHUR WILLIAMS,

      Appellee.

_____________________________/

Opinion filed June 7, 2016.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Celestine M. Anderson, pro se, Appellant.

James Arthur Williams, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and WINSOR, JJ., CONCUR.